department of the treasury internal_revenue_service washington d c contact person identification_number telephone number ed bh sin no third party contacts date aug employer_identification_number legend i k k n i t o e m w o w dear applicant this is in response to a letter dated date concerning whether b an organization recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and classified as a private_foundation as described in sec_509 of the code may make a set-aside under sec_4942 for its taxable years and the information submitted indicates that the specific project for which the set-aside has been requested is the purchase and installation of a limited-use elevator for a historic_structure that b maintains for use as a senior center the elevator will make three floors of the building entirely accessible to the elderly or others who are physically handicapped because the project involves considerable renovation to the historic_structure and will require an additional allocation of funds b has been advised by the restoration architect to combine the elevator purchase and the alterations into one project package in b was informed that the project would take two years to complete and that final payment would be due in it is estimated the entire project will be completed in year thus enabling distribution of the set_aside amounts of x for the year and y for the year the total cost of the project will be approximately z sec_4942 of the code imposes an excise_tax on private_foundations that fail to make certain minimum annual qualifying distributions sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set-aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or b may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized b requests a ruling that it may make a set-aside under the suitability test of the sec_4942 of the code for years and constituting a qualifying_distribution under sec_4942 of the code with respect to the set-aside b must show that the amounts set-aside accomplishes one or more purposes described in sec_170 of the code to the satisfaction of the commissioner that the set-aside amount will be paid for the specific project within years and the project is one that can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test’ the set-asides are in the amount of x for year and y for year the set-asides will be used to purchase and install a limited-use elevator for the building that b maintains for use as a senior center the elevator will make three floors of the building entirely accessible to the elderly or others who are physically handicapped the purchase and installation of the elevator to make the building entirely accessible to the elderly or others who are physically handicapped furthers purposes described in sec_170 of the code set-asides rather than immediate payments better accomplish the large expenditure of funds in order to assure the continuity of the project the amount set-aside will be distributed within years satisfying the requirements of sec_4942 of the code in summary the set-aside by b accomplishes one or more purposes described in sec_170 of the code the set-aside amounts will be paid for the specific projects within years and the projects are one that can be better accomplished by such set-asides rather than by immediate payment of funds accordingly based on the facts and circumstances as stated above we rule that b’s set-aside of funds will satisfy the suitability test of sec_4942 of the code and therefore will constitute a qualifying_distribution for the foundation’s fiscal years of and we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set- aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above under any other provision of the internal_revenue_code because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely derata v brot gerald v sack manager exempt_organizations technical group
